TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00831-CR
NO. 03-11-00832-CR


Ex parte Safiq Karedia




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NOS. D-1-DC-08-300752-A & D-1-DC-08-300753-A
HONORABLE CLIFFORD BROWN, JUDGE PRESIDING


O R D E R


PER CURIAM

	On November 21, 2011, applicant Safiq Karedia filed these two accelerated
appeals from the denial of his applications for writ of habeas corpus.  The records were complete on
February 10, 2012, and the briefs were originally due on March 1, 2012.  Karedia's retained counsel
requested two extensions of time to file Karedia's briefs, which the Court granted, making the briefs
due on May 1, 2012.  On May 18, 2012, Karedia's counsel requested a third extension of time to
file the briefs.
	We grant the motion in part and order Karedia's counsel, Ariel Payan, to file
Karedia's briefs on or before June 1, 2012.  If the briefs are not filed by that date, counsel may be
required to show cause why he should not be held in contempt of court.
	It is ordered on May 24, 2012.

Before Chief Justice Jones, Justices Pemberton and Rose
Do Not Publish